Luke, J.
The evidence introduced for the plaintiff showed that he had a valid mortgage-note on three mules to secure a debt due him by the mortgagor for supplies; that the defendant, after reading over the mortgage-note one afternoon, caused the mules to be carried away the same night and conveyed into another State; that foreclosure proceedings were *369instituted on the mortgage, and a return of nulla bona was made by the levying officer; that the value of the mules exceeded the amount of the debt; that the mortgagor owned nothing except a little corn, and that the mortgage-note was never paid. Held:
Decided May 12, 1926.
H. M. Fletcher, for plaintiff.
G. L. Redman, W. E. Watlcins, for defendant.
1. If one having actual knowledge that another has a mortgage on personal property wilfully conveys the property beyond the limits of this State and destroys the value of the mortgage, he is liable in damages to the mortgagee; and the measure of damages is the value of the property, not exceeding the amount due upon the mortgage. Harris v. Grant, 96 Ga. 211 (23 S. E. 390); DeVaughn v. Harris, 103 Ga. 102 (29 S. E. 613); Reid v. Matthews, 102 Ga. 189 (29 S. E. 173, 66 Am. St. R. 164); Todd v. Hurst Supply Co., 17 Ga. App. 98 (86 S. E. 255).
2. The defendant offered no evidence, there was no evidence to support the verdict for him, and the court erred in refusing to grant a new trial.

Judgment reversed.


Broyles, G. J., cmd Bloodworth, J., concur.